                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             WESTERN DIVISION

 UNITED STATES OF AMERICA,
               Plaintiff,                           Case No. 19-CR-4022-LTS-KEM
 vs.
                                                           REPORT AND
 PATRICK LAYNE STEFFENS and                             RECOMMENDATION
 JEREMY WILLIAM LILLICH,
               Defendants.
                                 ____________________

       Currently pending are several motions to suppress filed by Defendants, as well as
a motion to sever their joint trial filed by Defendant Jeremy William Lillich. See Docs.
27, 42, 50, 56. Defendants challenge their initial encounter with law enforcement,
arguing that officers lacked probable cause or reasonable suspicion (the Government
responds that the encounter was consensual). Defendant Lillich also argues that after
officers discovered the existence of a federal warrant for Steffens, arrested him, and
found drugs on his person, officers unreasonably detained Lillich as they waited for the
arrival of a drug dog. Lillich further argues that he should not have been questioned
without Miranda warnings at that time. In addition, Defendant Patrick Layne Steffens
challenges the affidavit in support of the warrant to search his cell phone, arguing that an
insufficient nexus exists between his cell phone and any evidence of drug trafficking and
that law enforcement intentionally or recklessly included false statements in the affidavit
in violation of Franks v. Delaware, 438 U.S. 154 (1978).
       I held an evidentiary and Franks hearing on the motions to suppress on June 20,
2019, at which the following witnesses testified:
     Dan Neldeberg, owner of the car wash in Sloan, Iowa, where law enforcement’s
      initial encounter with Defendants occurred;
     Sergeant Michael Lenz of the Woodbury County Sheriff’s Office;
     Deputy Mike Simoni of the Woodbury County Sheriff’s Office;
     Sergeant Nathan Sands of the Woodbury County Sheriff’s Office;
     Drug Enforcement Administration Task Force Officer John Howard.
I also admitted the following exhibits into evidence:
     Government Exhibit 1 (video from Sergeant Lenz’s body camera);
     Government Exhibits 2a and 2b (surveillance videos of the car wash bays);
     Government Exhibit 3 (video from Sergeant Sands’s body camera);
     Government Exhibit 4 (video from Deputy Simoni’s body camera);
     Government Exhibit 5 (K-9 certification records) (Doc. 73);
     Government Exhibit 6 (Woodbury County Sheriff’s Office report regarding the
      attempted burglary of the Sloan car wash on January 1, 2019) (Doc. 74);
     Defendant Steffens’s Exhibit A (search warrant application and affidavit) (Doc.
      50-2);
     Defendant Steffens’s Exhibit B (search warrant) (Doc. 50-3);
     Defendant Steffens’s Exhibit C (video from Sergeant Lenz’s body camera,
      surveillance videos from the car wash, and videos from Sergeant Lenz’s and
      Deputy Simoni’s police vehicles) (some of these videos are duplicative of the video
      exhibits submitted by the Government).
        I recommend granting in part and denying in part Lillich’s motion to suppress
related to his detention (Doc. 27), denying Lillich’s motion to suppress related to
Miranda (Doc. 56), denying Steffens’s motion to suppress (Doc. 50), and denying
Lillich’s motion to sever (Doc. 42).


                                I.     BACKGROUND1
        In the early morning hours of February 3, 2019, Sergeant Lenz and a reserve
deputy with the Woodbury County Sheriff’s Office were on patrol in the small town of


1
 The facts in this section come from the testimony at the suppression hearing and the video
exhibits unless otherwise noted.

                                            2
Sloan, Iowa, due to break-ins the night before at a church and a school. They noticed a
vehicle in a car wash bay (around 3:00 a.m.) and decided to observe from a short distance
away. Sergeant Lenz was concerned about a possible burglary, given the break-ins the
night before, the late hour, and recent car wash burglaries in the surrounding area. With
regard to the latter, Sergeant Lenz testified that he receives notifications that contain
information about what occurred in Woodbury County on the previous shift, as well as a
summary of crimes in surrounding counties. Through these notifications and word-of-
mouth from other officers, he knew about car wash burglaries in Lawton, Correctionville,
and Sergeant Bluff (towns in Woodbury County); as well as car wash burglaries in
Monona County, Iowa; and Cherokee County, Iowa. Sergeant Lenz could not give any
specifics about these burglaries—including any information about the suspects, how long
ago the burglaries occurred, and the time of day they occurred—other than that the
Lawton burglary involved a cash machine outside a bay being ripped from the wall and
that the Sergeant Bluff burglary involved cash machines being broken into. Sergeant
Lenz also knew about an attempted burglary of the money lockbox at the Sloan car wash
about a month prior, which occurred on January 1, 2019, at around 7:00 p.m. See Doc.
74.
      The Sloan car wash has two manual car wash bays that are open and lit twenty-
four hours. Both bays have two doors, so that a person can drive in, stop and wash their
car, and then drive out. The owner of the car wash testified that the bay doors are kept
closed in the winter months so the bays stay heated. The south bay (entrance) doors are
manual, opened and closed by rope pulleys. The north bay (exit) doors are automatic—
they open by pressing a button and automatically close when the car drives over a sensor.
      On the night in question, as the officers drove by the car wash, they could see a
vehicle and a person’s feet in a car wash bay that had the door closed, next to an empty



                                           3
bay that had the door open (an automatic exit door).2 Sergeant Lenz turned around, drove
back past the carwash, and parked about half a city block away from the car wash with
the lights off. From that location, Sergeant Lenz testified that they could see all the way
into the back of the open car wash bay. He testified that he observed a person walk from
the closed bay through a doorway to the back of the open bay, and then back into the
closed bay, and that he believed the person might have been acting as a lookout (or
coming to investigate based on the sound of Sergeant Lenz’s car driving by). Surveillance
video from the car wash shows that Steffens walked just outside the doorway in between
the occupied and unoccupied car wash bays, stopped briefly (about one second) in the
back of the unoccupied car wash bay with his body angled toward the open bay door, and
then returned to the occupied bay. See Govt. Ex. 2A, 3:03:15-243 (video from the
unoccupied bay—Steffens is visible in the bottom right corner); Govt. Ex. 2B 3:03:15-
24 (video from the occupied bay). This is the only instance of Steffens leaving the
occupied bay or otherwise looking out of it. Although it could be said that Steffens
“looked out” of the car wash bay from the back of the bay, the surveillance footage shows
he did not turn his head or otherwise “look around” in any way.
       After seeing Steffens, the officers decided to investigate further. Sergeant Lenz
and the reserve deputy entered the bay occupied by Defendants by walking through the
open garage bay door of the empty bay and walking the length of the empty bay to the
open door between the two bays (the door Steffens had just appeared in). They announced
their presence as law enforcement as they did so (and Sergeant Lenz carried a flashlight).
They wore their sheriff’s deputy uniforms with their weapons holstered and visible on
their person.

2
 I fully credit Sergeant Lenz’s testimony on this issue.
3
  References to times in Government Exhibits 2a and 2b come from the time stamps on the
videos; references to times in Government Exhibits 1 and 4 refer to the counter time on the video
player.
                                               4
      In the car wash bay, they discovered Lillich and Steffens drying a car with the
hood popped. They did not see any evidence indicating that Lillich and Steffens planned
to burglarize the car wash. Sergeant Lenz asked Lillich and Steffens what they were
doing at the car wash at 3:00 a.m., and Lillich responded that they had just been at the
WinnaVegas Casino and that he often washes his car after going to the casino. Sergeant
Lenz testified that in the past, he has been dispatched to the WinnaVegas Casino for drug
trafficking activity and that the Woodbury County Sheriff’s Office encounters drugs
connected to the WinnaVegas Casino on an almost daily basis.
      Sergeant Lenz explained to Lillich and Steffens that he was checking in based on
the recent burglaries. He asked them for their identification, explaining that he needed
their names for the report he would write about the contact. Steffens handed Sergeant
Lenz a driver’s license, and Lillich gave him an identification card, explaining that he
was barred from driving and that Steffens had been driving the car. Sergeant Lenz
recognized Lillich’s name as a person involved with drugs. Sergeant Lenz radioed
Lillich’s and Steffens’s information to dispatch, and while waiting for the results, he
talked with Lillich and Steffens about their future plans for the night (they stated they
were headed back to Sioux City).
      After being on the scene for about four minutes, Sergeant Lenz went back to his
car to scan the identification cards, while the reserve deputy stayed in the bay with
Steffens and Lillich. The surveillance video from the car wash depicts Lillich seemingly
asking the reserve deputy for permission to continue cleaning his car (which was
granted—the reserve deputy gestures as if saying, “go ahead”). See Govt. Ex. 2B,
3:08:22. Shortly after Sergeant Lenz left the bay (about thirty seconds), another sheriff’s
deputy (Deputy Simoni) arrived and stood in the doorway between the two bays. While
Sergeant Lenz was gone, Lillich and Steffens dried the car, and at various times, shut the
hood and opened the driver’s side and passenger side doors to access items in the car.

                                            5
       Sergeant Lenz returned after about three minutes and gave Lillich and Steffens
their identification cards back.    All three officers started to leave, going into the
unoccupied car wash bay and walking across it toward the open bay door. Sergeant Lenz
testified their encounter with the Defendants had ended and the deputies were leaving the
scene. But before they made it to their cars, they received a notification from dispatch
that there was a “hit” on Steffens for a United States Marshals hold and the existence of
a federal arrest warrant related to “dangerous drugs.” Because of the possible warrant
for Steffens, the officers returned to the car wash bay occupied by Steffens and Lillich
(about thirty seconds after they had left it). The officers did not immediately arrest
Steffens on the warrant, as the existence of the warrant was not verified until about thirty
minutes later.
       Instead, the officers questioned Lillich about his car.4 Lillich told the officers
that he had purchased the car from Jimmy Merchant—who both Sergeant Lenz and
Deputy Simoni knew to be “a thief” and involved in drugs. Deputy Simoni asked whether
Lillich knew for sure the vehicle was not stolen, saying he “wouldn’t trust Jimmy for
nothing.” An officer asked Lillich how much he had paid for the vehicle, and Lillich
told him. During this questioning, Lillich held a car floor mat that he had been wiping
down, and he asked Sergeant Lenz whether he could put the car mat back inside the car.
Sergeant Lenz responded, “yeah, if you want to.” The driver’s side door was already
open, and Lillich put the mat back in the car.
       When he came back to where the officers were standing, Lillich asked, “Are we
free to go?” Govt. Ex. 1, 1:11. Sergeant Lenz responded, “No, not right now, you
might have a warrant, so we’re just checking on that.” Sergeant Lenz then conducted a
pat-down search of Steffens.         During the search, he discovered a baggie of

4
 Prior to this time, Sergeant Lenz and Deputy Simoni did not have their body cameras turned
on, but they began recording video and audio around this time. See Govt. Ex. 1, 4.

                                             6
methamphetamine. Sergeant Lenz arrested Steffens and placed him in the back of his
car. He also seized Steffens’s cell phone.
         Because Lillich was barred from driving, when Steffens was handcuffed, Deputy
Simoni suggested that Lillich “start calling” someone for a ride. Lillich tried to access
his car to get his cell phone, but Sergeant Lenz blocked his path, explaining that he “did
not know what’s in there” but that an officer could retrieve the phone for Lillich. Deputy
Simoni went into the car through the open driver’s side door and looked for the phone
but could not find it. While Deputy Simoni looked for the phone, the reserve deputy
conducted a pat-down search of Lillich. No drugs were found on Lillich’s person,
although the officers did confiscate a small knife (which Deputy Simoni asked Lillich to
remind him to return at the end of the encounter). Officers continued to look for the
phone in the car, and eventually, Lillich rescinded his request for them to look for his
phone.
         After finding drugs on Steffens, officers called a K-9 officer to the scene to conduct
a drug dog sniff of Lillich’s car (that Steffens had been driving). While they waited for
the K-9 officer, Lillich was not free to leave the scene (indeed, he asked to step outside,
and the officer did not permit him to leave the car wash bay; he also asked if he could
walk to the casino to find someone there to give him a ride, and the request was denied).
Sergeant Lenz told Lillich, “It was a little weird, I was sitting up the street watching you
guys, and [Steffens] kept peeking his head around the corner.” Govt. Ex. 1, 9:59. He
elaborated that he had seen Lillich look into the unoccupied bay and out through its open
door. Lillich denied it, and Sergeant Lenz responded sarcastically, “Okay, then I’m
seeing stuff.” Lillich responded, “I think you are.” Sergeant Lenz stated, “I don’t think
so.” Sergeant Lenz asked whether Lillich and Steffens were meeting anyone at the car
wash (implying he believed a drug transaction was to occur). Lillich stated that Steffens



                                               7
“did not peek his head around the corner one time,” and Sergeant Lenz said that was
what drew his attention to the car wash and was the reason he was there.5
       Officers testified that Lillich began chain smoking and became very sweaty,
despite the 40-degree weather—to the point that Sergeant Lenz was concerned that Lillich
had swallowed drugs because he was sweating so profusely. Lillich’s face can be seen
glistening with sweat in the body camera video. See Govt. Ex. 4, 22:00. At some point,
Lillich asked whether he was under arrest, and an officer explained that he was currently
being detained, but he was not under arrest.
       When Sergeant Sands and his K-9 Rico arrived, they conducted a drug dog sniff
of Lillich’s vehicle. Rico alerted on the car. When officers searched the vehicle, they
found approximately two pounds of methamphetamine and twenty-eight grams of cocaine
inside a bag on the passenger’s seat.
       At a later date after Defendants’ arrest, I issued a federal search warrant for
Steffens’s cell phone based on a supporting affidavit from Officer Howard. See Docs.
50-2, 50-3. Officer Howard prepared the affidavit based on his review of the officers’
reports and by speaking with Sergeant Lenz on the telephone; he did not review the video
evidence. The affidavit includes the following statements:
       [Sergeant] Lenz observed a subject looking out of the wash bay and looking
       around in a suspicious way as if the subject was looking for someone or
       watching out for potential police. [Sergeant] Lenz was aware that recent
       burglaries had occurred in the Sloan area in the overnight hours as well as

5
  In a phone call to Sergeant Sands, Deputy Simoni explained that “apparently, Steffens kept
looking around the corner like they were meeting someone to sell,” so Sergeant Lenz pulled into
the car wash to start a conversation with them. Govt. Ex. 4, 14:07. Deputy Simoni added that
the car had been purchased from “none other than Jimmy Merchant”; that Lillich had changed
his mind about them looking for his phone in his car; and that Steffens had texted his girlfriend
he was going to prison even before they found drugs on him; concluding “something weird is
going on here.” At the hearing, Sergeant Sands testified he was told that Steffens had gone into
the open bay and “looked both ways” and that Steffens had looked out of the car wash bay more
than once.
                                               8
       having experience with subjects entering the wash bays and drilling through
       the locks to steal the money from the wash machines.
Doc. 50-2.    The only information in the affidavit specifically about Lillich’s and
Steffens’s use of cell phones is from a post-arrest interview with Steffens, where Steffens
stated that on the night of his arrest, a third party (who he refused to name) had called
and told him to go to the WinnaVegas casino to pick up Lillich (who Steffens knew only
as “J”) and give him a ride. Steffens said that he received a ride to the casino and met
with Lillich, who told him to drive his car to Sioux City because he did not have a valid
driver’s license. Lillich also instructed Steffens to drive to the car wash so Lillich could
wash his car. The affidavit also included a “belief statement” from the officer regarding
his knowledge of the use of cell phones in drug trafficking activity.


                                    II.     DISCUSSION
       Lillich and Steffens both challenge the officers’ initial contact with them at the car
wash, arguing that the encounter was not consensual and that the officers lacked
reasonable suspicion.    Lillich also challenges his continued detention after officers
discovered the possibility of a federal arrest warrant for Steffens and argues that he was
in custody for purposes of Miranda v. Arizona, 384 U.S. 436 (1966). Steffens challenges
the truthfulness of several statements contained in the affidavit in support of the warrant
to search his cell phone, as well as the sufficiency of the nexus between criminal activity
and his cell phone. Lillich also moves to sever Defendants’ joint trial.
       At the hearing, I found Lillich had forfeited any argument challenging the drug
dog’s alert. In Lillich’s brief in support of his motion to suppress based on the lack of
reasonable suspicion, he included facts about the drug dog sniff in a footnote but made
no argument related to the drug dog sniff. See Doc. 27-1 at 3 n.7. In its resistance, the
Government noted Lillich did not challenge that the drug dog sniff established probable


                                             9
cause to search the vehicle. See Doc. 41 at 8. Lillich did not file a reply. But in his
reply brief in support of his motion to suppress based on Miranda, Lillich argued that
“[t]he actions of the canine . . . did not establish probable cause to search the interior of
the vehicle.” Doc. 71 at 5. He did not elaborate on why the drug dog sniff was deficient.
At the hearing, he attempted to argue that the drug dog sniff of the car was tainted by
officers handling the drugs found on Steffens’s person, but I found the Government was
not on notice of this argument. Thus, I found Lillich had forfeited any argument related
to the drug dog sniff and prevented him from developing evidence on this issue at the
hearing.


       A. Initial Contact and Detention
       “In Terry v. Ohio, [392 U.S. 1, 30 (1968),] the Supreme Court held officers may
conduct brief investigatory stops of individuals if they have a reasonable articulable
suspicion of criminal activity.” United States v. Griffith, 533 F.3d 979, 983-84 (8th
Cir. 2008). Reasonable suspicion requires more than a hunch that criminal activity is
afoot. Id. at 984. “To satisfy the Fourth Amendment, officers must be able to articulate
some minimal, objective justification for a Terry stop.” Id.
       “[N]ot all personal contacts between law enforcement officers and citizens
constitute ‘seizures’ for Fourth Amendment purposes,” and a consensual encounter does
not require reasonable suspicion. United States v. White, 81 F.3d 775, 779 (8th Cir.
1996) (citing Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968)). “[A] person has been ‘seized’
within the meaning of the Fourth Amendment only if, in view of all of the circumstances
surrounding the incident, a reasonable person would have believed that he was not free
to leave.” United States v. Mendenhall, 446 U.S. 544, 554 (1980). Law enforcement
may “approach[] individuals on the street or in other public places and put[] questions to
them if they are willing to listen,” and the encounter is considered consensual (and does

                                             10
not require reasonable suspicion) “[s]o long as a reasonable person would feel free ‘to
disregard the police and go about his business.’” United States v. Vera, 457 F.3d 831,
834 (8th Cir. 2006) (quoting United States v. Drayton, 536 U.S. 194, 200 (2002);
Florida v. Bostick, 501 U.S. 429, 434 (1991)). When determining whether a reasonable
person would feel free to leave, the Eighth Circuit has identified several nonexhaustive
factors to consider:
       officers positioning themselves in a way to limit the person’s freedom of
       movement, the presence of several officers, the display of weapons by
       officers, physical touching, the use of language or intonation indicating
       compliance is necessary, the officer’s retention of the person’s property, or
       an officer’s indication the person is the focus of a particular investigation.
United States v. Villa-Gonzalez, 623 F.3d 526, 532-33 (8th Cir. 2010) (citations omitted)
(quoting Griffith, 533 F.3d at 983).              “There is no bright line between
a consensual encounter and a Terry stop, rather, the determination is a fact intensive one
which turns upon the unique facts of each case.” United States v. Beck, 140 F.3d 1129,
1135 (8th Cir. 1998).
       The parties dispute whether law enforcement’s initial contact with Defendants in
the car wash bay constituted a Terry stop or a consensual encounter. That the law
enforcement officers used a conversational tone of voice and did not physically touch
Defendants weighs in favor of finding the encounter consensual.           See, e.g., Villa-
Gonzalez, 623 F.3d at 533. The officers all wore their uniforms with their firearms
holstered and visible, but they did not brandish their firearms. Officers being “visibly
armed” may weigh in favor of finding the encounter nonconsensual, but this fact is not
to be afforded “a great deal of weight,” id. at 533; “because the fact that ‘most law
enforcement officers are armed is well known to the public,’ [and] a holstered firearm is
‘unlikely to contribute to the coerciveness’ of an encounter with police,” Vera, 457 F.3d
at 836 (quoting Drayton, 536 U.S. at 205).


                                            11
       Sergeant Lenz and the reserve deputy introduced themselves as law enforcement,
told Defendants they were checking in because of burglaries the night before, and asked
Defendants to produce their identification cards, stating they needed the information for
the reports they would write about the contact. The precise language used by the officers
is unclear, but it is undisputed that the officers did not preface the encounter by asking
Defendants if they could ask them a few questions. Cf. United States v. Davis, 202 F.3d
1060, 1061-62, 1062 n.2 (8th Cir. 2000). Nor did they tell Defendants that they could
refuse to comply with their requests, but an officer’s failure to “specifically advise [a
person] of his right to walk away,” standing alone, “does not elevate the encounter to a
seizure, absent some other evidence of coercion or restricted freedom.” United States
v. Hathcock, 103 F.3d 715, 718-19 (8th Cir. 1997); see also Mendenhall, 446 U.S. at
555-56.
       “A request to see identification is not a seizure, ‘as long as the police do not
convey a message that compliance with their request[] is required.’” Vera, 457 F.3d at
835 (quoting Bostick, 501 U.S. at 435). “There is no per se requirement that an officer
inform a citizen of his right to refuse consent, and there is no presumption that consent
is invalid where given without an explicit notification of the right to refuse.” Id. (citing
Drayton, 536 U.S. at 206-07). Here, Defendants stopped what they were doing—drying
the car—to produce their identification cards for the officers, which Sergeant Lenz kept.
Defendants stood near the officers, answering their questions, for about four minutes,
then returned to tending to the car when Sergeant Lenz left the car wash bay. The reserve
deputy stayed to keep an eye on them, and a third officer—Deputy Simoni—arrived on
the scene, positioning himself in the only open doorway between the two car wash bays.
After being gone for about three minutes, Sergeant Lenz returned and gave Defendants
their identification cards back.   All in all, this initial encounter lasted about seven
minutes.

                                            12
      Whether the initial encounter was consensual is a close issue, but I ultimately
determine that a reasonable person would not have felt free to leave. Sergeant Lenz kept
Steffens’s driver’s license and Lillich’s identification card, without which “a reasonable
person is much less likely to believe he can simply terminate a police encounter.” Villa-
Gonzalez, 623 F.3d at 533 (citing Florida v. Royer, 460 U.S. 491, 503 n.9 (1983), as
holding that “officers taking possession of defendant’s airline ticket, luggage, and
identification contributed to the determination defendant had been seized because ‘[a]s a
practical matter, [the defendant] could not leave the airport without them’”); cf. United
States v. White, 81 F.3d 775, 779 (8th Cir. 1996) (holding that defendant was not seized
when “at the time [the officer] asked to search the vehicle[, he] had everything he needed
to lawfully proceed on his journey”); United States v. Ninety One Thousand Nine
Hundred Sixty Dollars ($91,960.00), 897 F.2d 1457, 1461 (8th Cir. 1990) (holding that
defendant was not seized after noting officers “did not retain [defendant’s] ticket or
driver’s license”). Two officers were on the scene originally, and a third officer arrived
and (intentionally or unintentionally) blocked the only open doorway. Even though
Defendants remained free to move around within the confines of the car wash bay, and
they could have exited by opening the car wash bay garage doors, a reasonable person
would have felt that the arrival of an additional officer, who blocked the only easily
accessible entrance and exit, combined with Sergeant Lenz retaining their identification
cards, meant that Defendants were not free to leave. Examining the totality of the
circumstances, I conclude that a seizure occurred here. See Villa-Gonzalez, 623 F.3d at
533-34 (holding that a seizure occurred when the officers did not physically touch the
defendants or use “language or intonation . . . indicating compliance was necessary,” but
there were three officers on the scene, two of whom were “visibly armed”; the officers
positioned themselves to “limit [the defendants’] freedom of movement”; the officers
made “inquisitorial statements,” telling the defendants they believed they were drug

                                           13
dealers; and the officers kept the defendants’ identification cards); United States v.
Johnson, 326 F.3d 1018, 1022-23 (8th Cir. 2003) (holding that “[a] reasonable person
would not believe that he was free to leave a scene where three uniformed officers drew
him away from their party, stood closely at either side of him, and took possession of his
personal property—here, his driver’s license—while conducting a brief interrogation,”
even though the officers used a polite tone of voice); cf. Oglesby v. Lesan, ---F. 3d ---,
No. 18-1827, 2019 WL 2842219, at *1, *3-4 (8th Cir. July 3, 2019) (holding that no
seizure occurred when the officer kept possession of defendant’s driver’s license for
fifteen minutes, but there was only one officer on the scene and she did not block
defendant’s exit); Vera, 457 F.3d at 833, 835-36 (holding that no seizure occurred when
officer took possession of defendant’s driver’s license, but only one officer was on the
scene, and he prefaced requests to exit the vehicle and to sit in the patrol car by asking
whether defendant “would mind” doing so).6
       Nevertheless, I conclude that the officers had reasonable, articulable suspicion for
the investigatory stop. Sergeant Lenz testified that he found it suspicious someone would
be washing his or her car at 3:00 a.m., as he had never seen someone at a car wash that
late at night; that there had been two break-ins in Sloan the night before; that he was
aware of recent car wash burglaries in nearby towns; and that there had been an attempted
burglary at the Sloan car wash about a month prior. It was also reasonable for Sergeant
Lenz to find it suspicious that the occupied car wash bay had both garage doors closed,
while an empty bay had one garage door open (even though the car wash owner’s
testimony establishes that it was normal for both car wash bay garage doors to be closed


6
 In Griffith, the case relied upon by the Government, the officers neither took possession of the
vehicle occupants’ licenses nor positioned themselves to block them from leaving. 533 F.3d at
981, 983.


                                               14
during the winter months). Sergeant Lenz also testified that he saw Steffens act in a
manner that he believed was consistent with a lookout.7 Given these facts, the officers
had a reasonable, articulable suspicion that criminal activity was afoot, and they could
briefly stop Defendants to investigate.
       Steffens argues that any reasonable suspicion dissipated as soon as the officers
entered the car wash bay and found Defendants drying a wet car, with no signs that
Defendants were attempting to steal money from the cash machine. “[A]n investigative
stop must cease once reasonable suspicion or probable cause dissipates.” United States
v. Watts, 7 F.3d 122, 126 (8th Cir. 1993). “[R]easonable suspicion d[oes] not dissolve
simply because . . . [the officer’s] initial investigation did not bolster his original
suspicion.” United States v. Mosley, 878 F.3d 246, 254 (8th Cir. 2017).
       I disagree that reasonable suspicion dissipated upon the officers entering the car
wash bay. First, because Sergeant Lenz believed he saw Steffens acting as a lookout,
further investigation was necessary to ensure that Defendants were not putting on an act
after possibly seeing a marked squad car in the area (especially since Sergeant Lenz drove
past the car wash a couple times before parking to watch the car wash). Second, the
officers could reasonably ask for Defendants’ identification cards within the scope of the
Terry stop. See Hiibel v. Sixth Judicial Dist. Court of Nev., Humboldt Cnty., 542 U.S.
177, 186 (2004) (“[Q]uestions concerning a suspect’s identity are a routine and accepted
part of many Terry stops. . . .           Obtaining a suspect’s name in the course of
a Terry stop serves important government interests. Knowledge of identity may inform
an officer that a suspect is wanted for another offense, or has a record of violence or
mental disorder.”); United States v. Esquivias, 416 F.3d 696, 701-02 (8th Cir. 2005)
(during a Terry stop, officers may “ask ‘a moderate number of questions to determine [a

7
  Defendants challenge the accuracy of these statements, which is discussed more fully below in
the section analyzing the Franks issues.
                                              15
suspect’s] identity and to try to obtain information confirming or dispelling the officer’s
suspicions’” (quoting United States v. Rodriguez-Arreola, 270 F.3d 611, 617 (8th Cir.
2001))); United States v. Beck, 140 F.3d 1129, 1134-35 (8th Cir. 1998); United States
v. Tuley, 161 F.3d 513, 515 (8th Cir. 1998). The initial encounter with Defendants
lasted for approximately seven minutes while the officers asked Defendants about their
presence in the car wash at 3:00 a.m. and ran the information from their identification
cards through dispatch. After seeing no further reason to detain Defendants, the officers
started to leave. The duration of the initial Terry stop was reasonable.
          Within thirty seconds of leaving the occupied car wash bay, the officers received
a notification from dispatch regarding a “hit” for an outstanding federal arrest warrant
for Steffens. The officers returned to the car wash bay, detaining Defendants for a second
time—Lillich asked the officers if they were free to go, and Sergeant Lenz responded,
“No, not right now, you might have a warrant, so we’re checking on that.”
          The officers could reasonably detain Steffens while they confirmed the existence
of an outstanding arrest warrant.8 See United States v. Simmons, 172 F.3d 775, 779
(11th Cir. 1999) (holding that when officers had a “reasonable suspicion” that an
outstanding warrant existed for defendant, the officers could prolong defendant’s
detention “to investigate further whether he was the subject of the outstanding . . .
warrant”); Tuley, 161 F.3d at 515 (concluding that “the whole of the investigatory stop,
which lasted the twenty minutes it took to confirm that the warrant was still outstanding,
complied with Terry’s mandate to stay within the scope of the circumstances justifying
the initial stop,” even though officers initially stopped defendant to investigate his
presence at a gas station in the middle of the night because there had been recent attempted
robberies of gas stations in the area); United States v. Roberts, No. CRIM. 01-CR-251,



8
    Indeed, Steffens does not appear to challenge this point.
                                                 16
2002 WL 32341802, at *1-3 (E.D. Pa. Oct. 31, 2002) (holding that when running the
information from defendant’s license indicated “there was possibly an active deportation
warrant outstanding for [d]efendant,” the officer could detain defendant while “try[ing]
to verify the existence of the deportation warrant”); see also United States v. Hensley,
469 U.S. 221, 232 (1985) (holding that when a police department had reasonable
suspicion defendant had committed an offense and circulated a flyer or bulletin to that
effect, an officer with a different department could stop defendant based on the bulletin
“to check identification, to pose questions to the person, or to detain the person briefly
while attempting to obtain further information”); cf. Bechman v. Magill, 745 F.3d 331,
334-36 (8th Cir. 2014) (§ 1983 case) (holding that a “hit” on a database indicating the
possible existence of an outstanding arrest warrant does not supply an officer with
probable cause to arrest when the warrant has not been verified). But the possibility of
an arrest warrant for Steffens could not justify the continued detention of Lillich, who
officers told was not free to leave prior to the discovery of drugs on Steffens’s person. I
do not find that officers had reasonable suspicion to detain Lillich in the interim between
the conclusion of the initial stop and before finding drugs on Steffens’s person.
       Nevertheless, I find that the inevitable-discovery doctrine precludes suppression
of the drugs found in the vehicle.        Evidence obtained in violation of the Fourth
Amendment “need not be suppressed if” a preponderance of the evidence establishes
“(1) there is a reasonable probability the evidence would have been discovered by lawful
means in the absence of police misconduct, and (2) the government was actively pursuing
a substantial, alternative line of investigation at the time of the constitutional violation.”
United States v. Thomas, 524 F.3d 855, 858 (8th Cir. 2008); see also id. at 861-62
(Colloton, J., concurring, joined by Benton, J.) (arguing that the first prong of the
inevitable-discovery test is overinclusive, as the test is simply whether evidence would
have been lawfully discovered; and that the second prong of the test is underinclusive).

                                             17
Almost immediately after Lillich requested to leave, the officers conducted a pat-down
search of Steffens’s person and discovered methamphetamine.            The discovery of
methamphetamine on Steffens’s person, combined with the other facts known to the
officers (including Steffens’s “lookout” behavior earlier and the possible outstanding
federal arrest warrant related to drug trafficking for Steffens), gave the officers
reasonable, articulable suspicion to detain Lillich and his vehicle, which Steffens had
been driving, until a K-9 officer could come to the scene and conduct a drug dog sniff of
the vehicle. Cf. United States v. Caves, 890 F.2d 87, 90-91 (8th Cir. 1989) (holding
that officer had probable cause to believe vehicle contained unused marijuana when
officer smelled “the odor of burnt marijuana on [the driver’s] person and breath,” but
not emanating from the car, and the officer knew the driver “had just emerged from a
vehicle driven from another state several hundred miles away,” suggesting “the vehicle
was the probable location where [the driver] had smoked marijuana or at least had been
in the presence of the drug while it was being smoked”). Because Lillich did not have a
driver’s license, he could not have left with the car prior to the discovery of drugs on
Steffens’s person, even if he had been permitted to leave—he would have had to call
someone to give him a ride, and that person would not have arrived within the short time
that the officers developed reasonable suspicion to detain the car for a drug dog sniff.
Discovery of the drugs in the car was thus inevitable.
       Lillich could have left the car wash bay on foot, however, if he had been permitted
to leave prior to the discovery of drugs on Steffens’s person—indeed, Lillich later asked
the officers if he could walk back to the casino to try to find someone there to give him
a ride. Lillich did not have his phone on his person—it was in the car, and later, officers
had a difficult time finding it on Lillich’s behalf, despite Lillich telling them where he
believed the phone was located. Given that Sergeant Lenz discovered drugs on Steffens’s
person within a minute of Lillich asking whether he was free to leave (see Govt. Ex. 1,

                                            18
1:11-2:06), I do not find that Lillich could have left the car wash bay with his phone prior
to the discovery of drugs on Steffens’s person. Thus, I find that the inevitable-discovery
doctrine also bars suppression of the evidence from Lillich’s phone.
       The inevitable-discovery doctrine does not save from suppression the statements
Lillich made to officers after he asked to leave. A preponderance of the evidence does
not establish a “reasonable probability” that in the absence of Lillich’s unlawful
detainment, he would have remained at the car wash bay and continued to speak to the
officers. Moreover, it is not clear that Deputy Simoni and the reserve deputy would have
tried to track down Lillich once drugs were found on Steffens—Deputy Simoni told
Lillich to “start calling” someone for a ride upon Steffens’s arrest, and it appears that he
would have allowed Lillich to access his vehicle, suggesting he would not have
immediately chased after Lillich if he had left a minute earlier. And although Sergeant
Lenz ultimately stopped Lillich from obtaining his phone from the car, he was
preoccupied with arresting Steffens, so neither is it likely that he would have tried to stop
Lillich right away. A preponderance of the evidence does not establish a “reasonable
probability” that the officers would have stopped Lillich and continued to detain him if
he had been able to leave the scene when he asked. Thus, I recommend that the
statements Lillich made after he asked to leave should be suppressed as fruits of the
unlawful seizure.


       B. Lack of Miranda Warnings
       Lillich argues that the officers’ questioning of Lillich while he was being detained
amounted to custodial interrogation and as such, required the officers to read him his
Miranda rights. He relies on United States v. Laurita, 821 F.3d 1020 (8th Cir. 2016),




                                             19
in which the court found a consensual interview did not amount to a custodial
interrogation after analyzing factors supporting that a reasonable person would have felt
free to leave.
       Here, as discussed above, Lillich was not free to leave after the officers came back
for a second time upon discovering the possibility of an arrest warrant for Steffens, and
they lacked reasonable suspicion to detain him until the discovery of drugs on Steffens’s
person. For that reason, I recommend suppressing Lillich’s statements. If the district
court disagrees and finds that prior to the discovery of drugs, the encounter was either
consensual or supported by reasonable suspicion, then the lack of Miranda warnings
would not require Lillich’s statements to be suppressed. Although a person detained
during a Terry stop “is not free to leave . . . until the completion of a reasonably brief
investigation, which may include limited questioning,” such stops do not usually render
the detainee “in custody” for purposes of Miranda. United States v. Pelayo-Ruelas, 345
F.3d 589, 592 (8th Cir. 2003). The relevant inquiry is whether the suspect’s “freedom
of action is curtailed to a ‘degree associated with formal arrest.’” United States v.
Johnson, 64 F.3d 1120, 1126 (8th Cir. 1995) (quoting Berkemer v. McCarty, 468 U.S.
420, 440 (1984)).
       At first, officers told Lillich he was not free to leave while they confirmed whether
Steffens had a warrant. Later, officers explicitly said that although he was being detained
while they waited for the arrival of a K-9 officer, he was not under arrest. Lillich was
not handcuffed. Officers permitted him to smoke, but he was not allowed to leave the
car wash bay and smoke outside when he first asked. After officers discovered drugs on
Steffens, Lillich was not permitted to access his car (although officers offered to retrieve
items on his behalf). I do not find that Lillich’s detention amounted to a formal arrest,
and Miranda warnings were thus not required. See Pelayo-Ruelas, 345 F.3d at 590
(holding that when defendant informed agent he was not in the country legally, and the

                                            20
officer asked the defendant to step out of the car and conducted a Terry pat-down search
of defendant’s person, he was not in custody for purposes of Miranda); United States v.
Rodriguez-Arreola, 270 F.3d 611, 617 (8th Cir. 2001) (holding that when officer stopped
defendant for speeding and asked him to sit in the squad car while the officer wrote the
ticket, the defendant was not in custody for purposes of Miranda). Accordingly, I
recommend denying Lillich’s motion to suppress based on Miranda (Doc. 56).


       C. Nexus
       Steffens argues that the warrant to search his cell phone is not supported by
probable cause because the affidavit fails to demonstrate a nexus between his cell phone
and his drug-trafficking activity. In accordance with “the Fourth Amendment’s strong
preference for searches conducted pursuant to a warrant,” “after-the-fact scrutiny by
courts of the sufficiency of an affidavit should not take the form of de novo review”; “the
duty of a reviewing court is simply to ensure that the [issuing judge] had a ‘substantial
basis for . . . conclud[ing]’ that probable cause existed.” Illinois v. Gates, 462 U.S.
213, 236, 238-39 (1983) (last alteration in original) (quoting Jones v. United States, 362
U.S. 257, 271 (1960)); accord United States v. Buchanan, 574 F.3d 554, 561 (8th Cir.
2009).9 Probable cause exists when, “under the totality of the circumstances, there is a
fair probability [that] evidence of a crime will be found in a particular place” or that the
requested search will “lead to the discovery of evidence.” United States v. Faulkner,
826 F.3d 1139, 1144, 1146 (8th Cir. 2016). “[T]o support an application for a search


9
  Steffens does not take issue with my review of probable cause for the motion to suppress, even
though I was the judge who signed the warrant originally. See also United States v. Mathis,
No. 18CR181DWFLIB, 2018 WL 4473529, at *10-11 (D. Minn. July 17, 2018) (collecting
cases holding that for purposes of a motion to suppress, a magistrate judge may address the
existence of probable cause to support a warrant that the magistrate judge had issued), report
and recommendation adopted, 2018 WL 4062741 (Aug. 27, 2018).

                                              21
warrant, ‘[t]here must be evidence of a nexus between the contraband and the place to be
searched.’ Factors to consider in determining if a nexus exists include ‘the nature of the
crime and the reasonable, logical likelihood of finding useful evidence.’” United States
v. Johnson, 848 F.3d 872, 878 (8th Cir. 2017) (quoting United States v. Colbert, 828
F.3d 718, 726 (8th Cir. 2016)).
       Here, the affidavit in support of the search warrant provided probable cause that
Steffens and Lillich were involved in drug trafficking: officers found two pounds of
methamphetamine and twenty-eight grams of cocaine in a bag on the passenger seat of
the car they had occupied; officers discovered a small amount of methamphetamine in a
baggie in Steffens’s pocket; officers believed Steffens had acted like he was looking for
someone or for police while at the car wash at 3:00 a.m. with the drugs;10 and Steffens
had been federally indicted “for a drug (methamphetamine) violation” based on different
conduct (although the affidavit does not elaborate on that conduct). In addition, the
affidavit sets forth information from a post-arrest interview with Steffens in which he
outlined how he ended up at the car wash with Lillich the night of their arrest: a third
party called him and told him to pick up Lillich (who Steffens knew only as “J”) and give
him a ride; Steffens received a ride to the casino and met with Lillich; and Lillich
instructed Steffens to drive his car to Sioux City because he did not have a valid driver’s
license, but first, to stop at the car wash.
       The information in the affidavit establishes a “fair probability” that evidence of
drug trafficking would be found on Steffens’s cell phone. Three facts in the affidavit
establish the requisite nexus between the cell phone and evidence of criminal activity:
(1) officers found the cell phone on Steffens’s person in the same pocket as a baggie of
methamphetamine and on the scene where more drugs were later discovered; (2) the

10
  Even if this statement was omitted (as will be discussed below), the affidavit would still provide
probable cause that Steffens and Lillich were involved in drug trafficking.
                                                22
affidavit established probable cause that Steffens was involved in drug trafficking and
included a “belief statement” that in the affiant officer’s training and experience, drug
traffickers use cell phones to conduct business, including to keep records and
communicate regarding drug trafficking; and (3) Steffens told officers in an interview
that the reason he had gone to the casino to meet with Lillich and drive Lillich’s car (in
which officers discovered drugs) was that a third party, who Steffens refused to name,
had called and instructed him to do so. This is not a case in which the affidavit relied
solely on the officer’s “belief statement” or solely on the proximity of the phone to drugs
to establish the nexus. See United States v. Herbst, No. 17-CR-4059-LTS, 2017 WL
9440792, at *15-17 (N.D. Iowa Dec. 21, 2017) (holding that when officers had
information from a confidential informant that defendant was involved in drug trafficking
and seized from his vehicle a cell phone, medicinal marijuana purchased in Colorado,
$705 in currency, a nonpermitted firearm, and a safe that officers had probable cause to
believe contained drugs, the affidavit did not establish the requisite nexus between the
cell phone and drug trafficking; the affidavit did not include a “belief statement”), report
and recommendation adopted, 2018 WL 445532 (Jan. 16, 2018); United States v.
Ramirez, 180 F. Supp. 3d 491, 493-96 (W.D. Ky. 2016) (holding that when affidavit
stated only that the cell phone was found on defendant’s person upon his arrest for
conspiring to possess marijuana with the intent to distribute—without including any of
the facts underlying the charge—and included a general “belief statement” about
individuals keeping evidence of crimes on their cell phones (nonspecific to drug
trafficking), affidavit did not establish probable cause to search defendant’s phone).11 In


11
  Prior to the Supreme Court’s decision in in Riley v. California, 134 S. Ct. 2473 (2014), in
which the Supreme Court held law enforcement could not search a defendant’s cell phone under
the search-incident-to-arrest exception to the warrant requirement, courts sometimes held
otherwise. See United States v. Harris, No. 3:15CR170, 2016 WL 1441382, at *11-13 (E.D.


                                             23
addition to both of those facts, the affidavit connected Steffens’s phone to his presence in
the car wash, where officers discovered pound-quantities of methamphetamine, and a
“fair probability” existed that the third-party call to Steffens directing him to pick up
Lillich related to drug trafficking. The affidavit established the nexus and probable cause
necessary to search Steffens’s cell phone. See United States v. Vega-Cervantes, No.
1:14-CR-234-WSD, 2015 WL 4877657, at *16-18 (N.D. Ga. Aug. 13, 2015) (holding
that probable cause existed to search defendant’s cell phone when he paid an informant
working with police $1,000 for the delivery of fifteen gallons of liquid methamphetamine;
police seized the cell phone from his person after the delivery; defendant’s coconspirator,
present in the same vehicle as him, had communicated with the informant about the
delivery by phone (but not using defendant’s phone); and the affidavit contained a “belief
statement” regarding the use of cell phones in drug trafficking); United States v. Herevia,
No. CRIM. RDB-13-639, 2014 WL 4784321, at *8 (D. Md. Sept. 23, 2014) (holding
that when officers knew the driver of the vehicle in which defendant was a passenger
regularly trafficked cocaine from Mexico to Delaware for distribution; officers
discovered eighteen kilograms of cocaine, $30,000 of currency, and two cell phones in
the vehicle; and officers included “belief statement” regarding the use of cell phones in
drug trafficking; probable cause existed to search the cell phones found in the vehicle),
aff’d sub nom United States v. Winston, 651 F. App’x 237 (4th Cir. 2016) (not addressing
issue).




Va. Apr. 11, 2016) (collecting cases—most issued prior the Supreme Court’s decision in Riley—
“conclud[ing] that probable cause to search a cell phone exists simply because cell phones
discovered in proximity to crime or contraband almost invariably contain incriminating
evidence” or that “probable cause existed . . . based solely on law enforcement experience that
cell phones found near illegal activity are highly likely to contain incriminating evidence”), aff’d,
688 F. App’x 223 (4th Cir. 2017).
                                                 24
      Even if the affidavit did not establish probable cause, the good-faith exception to
the exclusionary rule would apply. See United States v. Merriweather, 728 F. App’x
498, 505-06 (6th Cir. 2018) (declining to address whether affidavit established nexus
between phone and drug-trafficking activity and holding instead that good-faith exception
applied when affidavit stated a confidential informant had made two controlled purchases
from defendant after arranging the purchases through cell phone communications with a
coconspirator; the affidavit stated “the particular cell phone at issue was found in a
vehicle containing . . . the very drugs involved in the conspiracy”; and the affidavit
contained a “belief statement” regarding cell phone use and drug trafficking), cert.
denied, 139 S. Ct. 192 (2018); Herbst, 2017 WL 9440792, at *16-17 (good-faith
exception applied when officer had information about defendant’s involvement in drug
trafficking, officer found defendant’s cell phone in vehicle that contained evidence of
drug trafficking, and officer knew, “based on his training and experience, that drug
dealers often use cell phones to conduct drug sales and purchases, and that those phones
. . . may contain information related to their drug activity”). I do not recommend
suppressing evidence obtained as a result of the search warrant for Steffens’s cell phone.


      D. Franks Issues
      When a judge issues a search warrant based on “on an affidavit containing false
or omitted statements, the resulting search warrant may be invalid.” United States v.
Williams, 477 F.3d 554, 557 (8th Cir. 2007). To invalidate the warrant, the defendant
must show, by a preponderance of evidence, (1) that the affiant acted intentionally or
with reckless disregard in making the false statement or material omissions, and (2) that
the affidavit would not support a finding of probable cause if the false statements were
left out of, or the material omissions were included in, the affidavit. Id. This standard
comes from the Supreme Court’s decision in Franks v. Delaware, 438 U.S. 154.

                                           25
         To be entitled to a Franks hearing, “a defendant must make a substantial
preliminary showing that includes ‘allegations of deliberate falsehood or of reckless
disregard for the truth.’” Williams, 477 F.3d at 557 (quoting Franks, 438 U.S. at 171).
“This substantiality requirement is not met lightly and requires a defendant to offer
specific allegations along with supporting affidavits or similarly reliable statements.”
United States v. Gonzalez, 781 F.3d 422, 430 (8th Cir. 2015). This requirement is based
on “a presumption of validity with respect to the affidavit supporting the search warrant.”
Williams, 477 F.3d at 558.        “Because a warrant application need only show facts
establishing probable cause, reckless disregard for the truth may be inferred from the
omission of information from an affidavit only when the material omitted would have
been clearly critical to the finding of probable cause.” United States v. Carnahan, 684
F.3d 732, 735 (8th Cir. 2012) (cleaned up). Put another way, the defendant must show
that probable cause would not have existed if the false information had been omitted from
the affidavit, or if the omitted information had been included in the affidavit. See
Gonzalez, 781 F.3d at 431. If the affidavit would still provide probable cause to issue a
search warrant, the defendant fails to make the necessary preliminary showing for a
Franks hearing. Id.; see also United States v. Arnold, 725 F.3d 896, 898 (8th Cir.
2013).
         Steffens challenges the truthfulness of three statements in the affidavit: (1) that
“[Sergeant] Lenz was aware that recent burglaries had occurred in the Sloan area in the
overnight hours”; (2) that Sergeant Lenz had “experience with subjects entering the wash
bays and drilling through the locks to steal the money from the wash machines”; and
(3) that “[Sergeant] Lenz observed a subject looking out of the wash bay and looking
around in a suspicious way as if the subject was looking for someone or watching out for
potential police.” Doc. 50-2 at 3. I granted Steffens a Franks hearing based on evidence



                                             26
he offered at the suppression hearing: the surveillance video footage from the car wash
and the testimony of Neldeberg, the owner of the car wash in Sloan, Iowa.
       After receiving all the evidence at the suppression hearing, however, a
preponderance of the evidence does not establish a Franks violation. Sergeant Lenz
testified on direct examination that he was on patrol in Sloan, Iowa, on February 3, 2019,
because two break-ins had occurred in Sloan the night before, at the church and the
school. On cross-examination, however, he could not say what time of day these break-
ins occurred. Sergeant Lenz also testified that he had known about the attempted burglary
of the Sloan car wash that occurred on January 1, 2019, at around 6:50 p.m. See Doc.
74. Although Neldeberg initially testified that the prior attempted burglary of his car
wash was never reported to police, on cross-examination, he admitted that he had told a
deputy friend of his about it informally and that his son could have given surveillance
footage capturing the prior attempted burglary to police. The Government also submitted
a sheriff’s office report about the incident. Doc. 74. I find that this evidence supports
the veracity of the statement in the affidavit that “[Sergeant] Lenz was aware that recent
burglaries had occurred in the Sloan area in the overnight hours.” (At the hearing,
Steffens conceded that recent burglaries had occurred in the Sloan area, but argued
Sergeant Lenz did not know they occurred in the “overnight hours.”) Moreover, as will
be discussed below, even if a false statement, the evidence does not establish that the
falsity was included intentionally or recklessly, and the affidavit would support a finding
of probable cause even if the statement was omitted.
       Sergeant Lenz also testified about his awareness of recent car wash burglaries in
three cities in Woodbury County and in two surrounding counties. He did not testify
whether any of these burglaries specifically involved suspects “drilling through the locks”
of cash machines, but he believed they generally involved suspects stealing money from
the cash machines in some manner. The January 1 attempted burglary at the Sloan car

                                            27
wash involved a suspect using a “shiny tool” to try to access a cash machine in a car
wash bay by chiseling off rivets (not by using a drill). See Doc. 74. Although the
evidence does not support that Sergeant Lenz was aware of car wash burglaries in which
suspects “drill[ed] through the locks” of cash machines, it does establish that he was
aware of a rash of recent car wash burglaries in the area. Even though the statement
about the modus operandi does not appear to be supported, no evidence establishes that
it was an intentionally or recklessly false statement, as it was immaterial to a finding of
probable cause (as will be discussed further below).
       Finally, I credit Sergeant Lenz’s testimony that when he saw Steffens walk from
the closed bay to the open bay and briefly look out through the open bay door, he believed
he might have been acting as a lookout or otherwise acting suspiciously by coming to
investigate the sound of Sergeant Lenz’s car driving by. I recognize that by watching the
surveillance footage from the car wash, and with the benefit of hindsight, it appears that
Steffens is simply bored, walking around the closed car wash bay while Lillich washes
the car and briefly stopping (for about a second) in the door between the closed and open
bays. But I also believe that this behavior could have appeared suspicious to Sergeant
Lenz. Sergeant Lenz did not testify, however, and the video evidence does not support,
that Steffens “look[ed] around” in any way, as stated in the affidavit.
       I note that whether to credit Sergeant Lenz on the “lookout” issue was close, based
on statements he made on the scene regarding what he had seen Steffens do. Deputy
Simoni relayed to Sergeant Sands that Sergeant Lenz had said Steffens “kept looking
around the corner like they were meeting someone to sell,” suggesting that he had seen
Steffens peek his head around the corner more than once. Govt. Ex. 4, 14:47.        At the
hearing, Sergeant Sands testified he was told (perhaps by Deputy Simoni) that Steffens
had gone into the open bay and “looked both ways” and that Steffens had looked out of
the car wash bay more than once. This information also made its way into Sergeant

                                            28
Sands’s report on the encounter. In addition, Sergeant Lenz told Lillich on the scene that
he had been “sitting up the street watching you guys, and [Steffens] kept peeking his head
around the corner.” Govt. Ex. 1, 9:59. Despite pushback from Lillich, Sergeant Lenz
was adamant about what he had seen. Id.
       The surveillance footage from the car wash shows only one instance of Steffens
looking out the open bay door; he did not “peek his head around the corner” multiple
times, as Sergeant Lenz portrayed on the scene.12 Moreover, Sergeant Lenz did not
testify at the hearing that he had mistakenly believed he had seen Steffens poke his head
around the corner more than once, so it appears his comments to Lillich and the other
officers on the scene were exaggerations. I find, however, that Sergeant Lenz truly did
find suspicious the one instance of Steffens looking out the open bay door from the back
of the bay, which is bolstered by the fact that Sergeant Lenz and the reserve deputy
appeared on the scene within thirty seconds of Steffens doing so. The affidavit does not
say that Sergeant Lenz saw Steffens act as a lookout more than once, so the only part of
the statement in the affidavit that is false is that Sergeant Lenz saw Steffens “look[]
around.”
       Even if all of the challenged statements were omitted from the affidavit in their
totality, the affidavit would still provide probable cause that Steffens and Lillich were
involved in drug trafficking, based on the evidence that officers discovered pound
quantities of methamphetamine in their vehicle. The statements establishing a nexus
between their drug-trafficking activities and Steffens’s cell phone would also still exist.

12
   It appears Lillich may have stepped into the open bay (as Steffens had) around the time they
first arrived at the car wash. Govt. Ex. 2a at 2:34:30, 2:37:10; Govt. Ex. 2b at 2:34:30 and
2:37:00. Although possible, based on the videos and testimony, it does not appear that Sergeant
Lenz saw this or was referring to it that night at the scene (the first time this occurs, the car had
not yet pulled into the car wash bay, and Sergeant Lenz testified that his attention was first drawn
to the car wash when he noticed the car in the closed bay).


                                                 29
Thus, even if the statements are false, and even if they were included in the affidavit
intentionally or recklessly (a fact I seriously doubt), they were immaterial to the probable-
cause finding, and no Franks violation occurred. Accordingly, I recommend denying
Steffens’s motion to suppress (Doc. 50).


       E. Motion to Sever
       Defendant Lillich moves to sever his joint trial with Defendant Steffens. Doc. 42.
Under Federal Rule of Criminal Procedure 8(b), an indictment “may charge 2 or more
defendants if they are alleged to have participated in the same act or transaction . . .
constituting an offense.” Under Federal Rule of Criminal Procedure 14(a), “[i]f the
joinder of offenses or defendants in an indictment . . . appears to prejudice a defendant .
. . , the court may order separate trials of counts, sever the defendants’ trials or provide
any other relief that justice requires.”
       Lillich argues that joinder is prejudicial because his defense is hostile to and
inconsistent with Steffens’s defense. He represents that he intends to argue at trial that
the drugs found in the passenger seat of his car were placed there by Steffens and that he
had no knowledge of their existence. His defense is based in part on the surveillance
video footage from the car wash, which shows that at first, Steffens stayed in the driver’s
seat of the car while Lillich washed the car—Lillich argues that this is when Steffens
placed the drugs on the passenger seat. Steffens further notes that neither he nor Lillich
made incriminating statements about the drugs and posits that both will blame the other
at trial for their existence in the car. The Government responds that it will offer evidence
at trial of “text messages between the two men discussing drug trafficking,” as well as
witness testimony “about methamphetamine dealings with either [Lillich] or . . .
Steffens.” Doc. 45 at 1-2.



                                             30
       The defendant bears the burden of proving prejudice justifying severance. United
States v. Sandstrom, 594 F.3d 634, 644 (8th Cir. 2010). “A defendant can show real
prejudice either by showing that his defense is irreconcilable with the defense of his
codefendant . . . or that the jury will be unable to compartmentalize the evidence as it
relates to separate defendants.” Id. (quoting United States v. Shivers, 66 F.3d 938, 940
(8th Cir. 1995)). “‘Antagonistic’ defenses require severance only when there is a danger
that the jury will unjustifiably infer that this conflict alone demonstrates that both are
guilty.” Id. (quoting United States v. Delpit, 94 F.3d 1134, 1143 (8th Cir. 1996)). In
addition, “less drastic measures, such as limiting instructions, often will suffice to cure
any risk of prejudice.” Id. at 645 (quoting United States v. Zafiro, 506 U.S. 534, 539
(1993)).
       Lillich’s attempt to distinguish Zafiro proves unsuccessful. In that case, law
enforcement followed two suspects to an apartment, and when law enforcement
announced their presence as police, the suspects dropped the box they were carrying
(which contained drugs) and ran into an apartment. 506 U.S. at 535-36. The officers
followed them into the apartment and discovered two additional people, one of whom
lived in the apartment and the other of whom was her boyfriend. Id. at 536. When the
officers obtained a search warrant for the apartment, they discovered a suitcase containing
pound quantities of drugs in a bedroom closet. Id. The defendant who rented the
apartment testified that her boyfriend “stayed in her apartment occasionally [and] kept
some clothes there” and that “[a]lthough she allowed [her boyfriend] to store a suitcase
in her closet, . . . she had no idea that the suitcase contained illegal drugs.” Id. On the
other hand, her boyfriend (also a defendant), argued that he “was only visiting his
girlfriend and had no idea that she was involved in distributing drugs.” Id. The Supreme
Court rejected the defendants’ arguments that “the very nature of their defenses”—that



                                            31
they both claimed innocence and accused the other of possessing the drugs—“prejudiced
them,” and the Court affirmed the denial of the severance motion. Id. at 540.
       Lillich argues that Zafiro is distinguishable because in that case, both defendants
exercised control over the drugs, since they were found in the suitcase of one defendant,
which was located in the residence of another defendant. But it is not clear from the
Zafiro decision that either defendant admitted to ownership of the suitcase. Instead,
Zafiro is analogous to the facts here—one defendant owns the property where drugs are
found (in Zafiro, a house; here, a car), but both defendants have access to the property
and could have put the drugs there without the other’s knowledge. Here, as in Zafiro,
that Lillich and Steffens may both point the finger at the other is insufficient to
demonstrate prejudice. See United States v. Lewis, 557 F.3d 601, 610 (8th Cir. 2009)
(“It is not sufficient that one defendant be taking the position that he knew nothing of the
crime while asserting that his codefendant was involved.” (quoting United States v.
Lynch, 800 F.2d 765, 768 (8th Cir.1986)). The jury will be “free to disbelieve . . . both
of [defendants’] shift-the-blame-to-the-other-defendant stories.”        United States v.
Shivers, 66 F.3d at 940 (per curiam) (affirming denial of severance when defendant met
with codefendant as codefendant left the airport carrying a duffel bag; they got into a car
driven by a third party; officers discovered large amounts of currency in the duffel bag
and bundles of cocaine in a box near defendant’s feet; and both defendant and codefendant
denied knowledge of the cocaine and blamed the other for its existence in the car).
Moreover, any inconsistency between Lillich’s and Steffens’s defenses will not cause the
jury to infer guilt, because the government intends to “offer[] evidence independent of
the conflicting defenses to prove that” Lillich committed the drug offenses charged. See
United States v. Martin, 777 F.3d 984, 995 (8th Cir. 2015).
       Accordingly, I recommend that Lillich’s motion to sever (Doc. 42) be denied.



                                            32
                                   III.   CONCLUSION
       I respectfully recommend that the district court grant in part and deny in part
Lillich’s motion to suppress evidence related to the investigatory stop (Doc. 27), deny
Lillich’s motion to suppress related to the lack of Miranda warnings (Doc. 56), deny
Steffens’s motion to suppress (Doc. 50), and deny Lillich’s motion to sever (Doc. 42).
I recommend suppressing Lillich’s statements on the scene after he asked to leave, but
no other evidence.
       Objections to this Report and Recommendation, in accordance with 28 U.S.C.
§ 636(b)(1), Federal Rule of Criminal Procedure 59(b), and Local Criminal Rule 59,
must be filed within fourteen days of the service of a copy of this Report and
Recommendation; any response to the objections must be filed within seven days after
service of the objections. A party asserting such objections must arrange promptly for
the transcription of all portions of the record that the district court judge will need to rule
on the objections. LCrR 59. Objections must specify the parts of the Report and
Recommendation to which objections are made, as well as the parts of the record forming
the basis for the objections. See Fed. R. Crim. P. 59. Failure to object to the Report
and Recommendation waives the right to de novo review by the district court of any
portion of the Report and Recommendation, as well as the right to appeal from the
findings of fact contained therein. United States v. Wise, 588 F.3d 531, 537 n.5 (8th
Cir. 2009).
       ENTERED this 23rd day of July, 2019.



                                                   Kelly K.E. Mahoney
                                                   Chief United States Magistrate Judge
                                                   Northern District of Iowa



                                              33
